 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                        No. 2:18-CV-2181-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZZARAGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has filed a notice of voluntary dismissal of defendant Phui. In

19   response, defendants have fled a notice of non-opposition. Good cause appearing therefor,

20   defendant Phui is dismissed. See Fed. R. Civ. P. 41(a)(2). The Clerk of the Court is directed to

21   terminate Phui as a defendant to this action and update the docket accordingly.

22                  IT IS SO ORDERED.

23

24   Dated: October 30, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
